Walker, J.
The defendants in error as plaintiffs below, filed their petition in the District Court on the 14th of April, 1854.
The action is trespass to try title, and the lands in controversy embrace the City of Brownsville.
The plaintiffs claim to derive title from three different sources:
First, locations and surveys.
*495They secondly claim to derive title from Charles Stillman and Samuel A. Belden, who, with one Jacob Mussina, appear to have purchased certain leasehold estates or emphyteutical titles, originally derived through the city of Matamoros, to a part of the lands in controversy. What interest Stillman and Belden were able to convey, does not appear from the records. Mussina’s interest, whatever it was, does not appear to have been conveyed to the plaintiffs.
The third source of title claimed by the plaintiffs is a grant for near sixty leagues of land, known as the “ Espíritu Santo ” grant, made by the viceroyalty of Spain, in the year 1781, to one José Salvador de la Garza; and they exhibit a deed from Doña Maria Josefa Cavazos, for an uncertain interest in the Espíritu Santo grant.
The defendant below plead “ not guilty; ” and in bar of the action,
Fvrst. The statute of limitations of ten years, under the acts of the Republic of Texas, of February 5th, and March 17th, 1841.
Second. The statute of limitations of three years under title.
Third. The statute of limitations of three years, under color of title.
Fourth. The plea of prescription of ten years, and,
Fifth. Claim for improvements made in good faith at least one year before commencement of suit.
As is stated, to save trouble and expense, counsel admitted the title of the Espíritu Santo grant to the premises in question, down to and in Francisca Cavazos, previous to and at the time of the appropriation asserted by the defendant; and also that certain depositions taken in other causes named in the record should be used without exception in this case.
Plaintiffs have attempted to make out their title in the following manner:
First. Locations and surveys, with oral evidence.
Second. Stillman and Belden’s deed to plaintiffs for a portion of the premises.
*496Third. Oral evidence, tending to prove title in Madam Cavazos to a portion of the Espíritu Santo ” grant.
Fourth. Parol evidence, to prove possession under the Espíritu Santo title.
Fifth. A translation of the original grant to José Salvador de la Garza.
Sixth. A document purporting to he the will of Maria Francisca Cavazos, one of the devisees of the Espíritu Santo grant, and also certain proceedings in partition, and a division of the land by some of the heirs and claimants of said grant.
Seventh. A deed from Madame Cavazos and her husband, Bafael Garcia Cavazos, to the plaintiffs.
The plaintiff in error, to defeat the action, and make out a title, offered:
■ First. Certain proceedings of the Corporation of the city of Matamoros, made in the year 1826 and subsequent thereto, condemning or expropriating, for public use, among other lands and premises, those in controversy, which appear by these public acts to have been appropriated and declared the Tridos of the city of Matamoros ; it appearing also, that the city of Matamoros was incorporated under a charter granted by the State of Tamaulipas.
Second. An ordinance of the city of Matamoros, prescribing the manner of holding labors.
Third,. An act to incorporate the City of Brownsville, passed by the Legislature of the State of Texas on the 24th of January, 1850, the first section of which reads as follows:
“ Section I.—-Be it enacted by the State Legislature of the “ State of Texas: That the citizens of Cameron county, in the “ State of Texas, residing within the limits of that section of “ territory situated and lying on the left margin of the Bio “ Grande, in the county of Cameron aforesaid, formerly a part “ of the town tract of four leagues of land (ejidos) of the city “ of Matamoras, in the Bepublic of Mexico, be, and they are “ hereby declared a body politic and corporate, by the name and “ title of the City of Brownsville,’ and by that name may sue *497“ and be sued, implead in all courts and in all actions and mat- “ ters whatsoever, and by the same name may, by deed of gift, “ grant, or purchase, hold and dispose of any estate, real or per- “ sonal, within the limits of said city, for the use of the cor- “ poration, and may have a common seal, which they may alter “ and change at their pleasure; and all the right, title, and in- “ terest of the State of Texas, in and to all the land included “ within said tract, that was owned by the town of Matamoros, “ on the 19th day of December, 1836, shall be and is hereby “ relinquished to the Corporation.of the City of Brownsville, “ and their successors in office, in trust for the use and benefit “ of said city; provided, this act shall not impair private “ rights.”
Fourth. Oral evidence to prove occupation and improvements under the grant from the State.
Fifth. A contract for the construction of a market-house.
Sixth. Oral evidence, to prove possession in the city of Matamoros'from 1826 to 1846.
Plaintiffs, by way of rebuttal, offered an act of the Legislature of the State of Texas, approved January 8th, 1852, repealing the first charter of the City of Brownsville, passed on the 24th January, 1850. The act of January 8th, 1852, did ..not take effect ub til the 1st day of March of the same year.
The plaintiffs also offered an act of the Legislature confirming the title of thé Espíritu Santo grant, passed on the 10th day of February, 1852.
On the trial the defendant offered the testimony of two witnesses, Longoria and Alcala, for the purpose of proving user, occupation, and jurisdiction, in the city of Matamoros, over the lands in controversy, from 1826 to 1846.
This evidence was objected to. The objections were sustained by the court. Other exceptions were taken to the ruling of the court on the trial, none of which we deem it important to notice other than that which applies to the charge given to the jury.
There was a verdict and judgment for the plaintiffs below. *498The defendant moved for a new trial, ,which motion was overruled ; and the case is brought to this court on writ of error.
We have before us a badly-arranged transcript of four hundred pages, with an assignment of errors, which, for all practical purposes tending toward the labors of the court, might as well have been left out. Tet it is by no means difficult to find, in the charge of the court alone, error abundantly sufficient to reverse the judgment. Thus, the court tells the jury: “ The ti- “ ties shown by the plaintiffs amount to a' good title in the “ plaintiffs to the lands in the petition described.”
“ The titles! ” Which of the titles ? The plaintiffs claim to derive title from three different sources, each of which would seem to call for a different quantity of land. Which of them, then, is good ? If either one, the other two are bad ; and the court, if intending to instnict the jury that either one of the titles was good, should have pointed out which' one, that the jury might ascertain how much land the plaintiffs were entitled to recover under their good title. The court certainly did not intend to say that all three of the titles taken together made a good title; for this tripartite fraternity was at war with itself, and the three titles could not stand together.
The jury were evidently misled by this charge. Indeed, the court left little or nothing for the jury to do in the premises. Such a charge robbed the jury of its province, and decided the case; and we think decided it erroneously, as a proper examination of the law will show.
The court not only erred in the charge given, but it erred in refusing that offered by defendant’s counsel. The land in controversy was not open to location, and therefore the title claimed through locations and surveys was worthless.
Up to 1846, when the victorious arms of the United States established the jurisdiction of the State of Texas over the land in controversy, it had been held in actual sovereignty by the State of Tamaulipas; which State, by the authority of its public laws, had granted the fee, accompanied by a municipal jurisdiction, to the city of Matamoros. This was done in the year 1826, *499and the city of Matamoros continued to hold the fee- and exercise jurisdiction over the land until she was deprived of it by the terms of the treaty of Guadalupe Hidalgo.
She then certainly lost her municipal jurisdiction, but was she divested of the fee %
She had been incorporated under the laws of the State of Tamaulipas as a city, and as such body corporate and politic she could hold real and personal property in her own right, and did hold the egidos, subject only to the emphyteutical titles which she granted out to individuals. But Texas, as early as the 19th of December, 1836, had declared the lands in question to be within her jurisdiction. She never made good that jurisdiction by actual occupation and the exercise of sovereignty, until 1846; but it may be a question whether, by successful conquest in 1846, her sovereignty does not relate back to the 19th of December, 1836, the date, of the act by which she declared it so.
But as this question belongs more to the province of the statesman than the jurist, and is, in our view, unnecessary to the decision of the case, we forbear discussing it further, though we admit at one time it may have been decisive of this case. On the 30th January, 1826, the government of the State of Tamaulipas erected the “ Congregation of Refugio ” into the town of Matamoros, and ordered that the Executive should determine whatever was necessary to clear up the property to the land, on which said town was situated, causing indemnification to be made for private property.
"We have examined the case of Mussina v. Alling et al., 11 L. An., 573 et seq., in which we find a complete history of the matter in controversy in this case, together with sound rules of law governing it in its essential features; and we refer to the case for the authority of our opinion as to the invalidity of the plaintiff’s title. We have said that the plaintiffs had no title by virtue of their locations and surveys. A mere certificate of entry, which is equivalent to the certificates of location, does not vest the title in the holder of the certificate; it still remains in the *500sovereignty. Such certificates may be witnesses of an inchoate title, but they are nothing more. (See Wilcox v. Jackson, 13 Peters, 513.)
The plaintiffs conclusively show the invalidity of their titles by location and survey, by introducing their labor titles; the one utterly inconsistent with the other. But what were these labor titles % Mere lease-hold estates, granted for a term of years; and the holders of them could not convey a fee simple estate, and by attempting to do so, they forfeited the rights which they had, and the plaintiffs took nothing by the deeds.
What, then, of the attempt to deraign title from the viceroy of Spain, through the heirs ■ and devisees of José Salvador de la Garza ? - Whatever title the heirs of José Salvador de la Garza may have had to the ejidos of Matamoros, now the lands in controversy, was divested by the acts of expropriation; and whether Madam Cavazos ever received the price of the land as fixed by the arbitrators, is a matter totally immaterial to this case. It-is admitted in the opinion of Mr. Justice Swayne, that the southern boundary line of the Espíritu Santo grant followed the meanderings of the Bio Grande. The lands in controversy were then embraced in that grant; but we do not think that any title to the ejidos remained in the heirs or devisees of José Salvador de la Garza, after the expropriation made by the city of Matamoros under the laws of the State of Tamaulipas.
On the 24th of January, 1850, the Legislature of the State of Texas incorporated the City of Brownsville; and in the terms already quoted in this opinion, granted the ejidos or lands now in controversy to the city.
This act of the Legislature was equivalent to a judicial forfeiture on office found. (See 5 Wallace, 261 and 268.) But it is claimed this act was subsequently repealed by an act of January 8th, 1852, repealing so much of the first charter of the City of Brownsville as the Legislature had power to repeal. *501But the act of January 24th, 1850, was in the nature of a public grant, conveying a present beneficial interest; and therefore could not be repealed by the Legislature. (See Rice v. The Minnesota N. W. R. R. Co., 1 Black, U. S. R., 358; State Bank of Ohio v. Knoop, 16 How., 369-380; Dodge v. Woolsey, 18 Howard, 331; Trustees of Dartmouth College v. Woodward, 4 Wheaton, 518-650; Fletcher v. Peck, 6 Cranch, 87; State of New Jersey v. Wilson, 7 Cranch, 164; Planters’ Bank of Mississippi v. Sharp, 6 How., 301-327; Gordon v. Appeal Tax Court, and Cheston v. Appeal Tax Court, 3 How., 133; Woodruff v. Trapnall, 10 How., 190; Jefferson Branch Bank v. Skelley, 1 Black, 436-449; Bridge Proprietors v. Hoboken Company, 1 Wall., 116; The Binghamton Bridge, 3 Wall., 73, 74; Hawthorne v. Califf, 2 Wallace, 10; Van Hoffman v. The City of Quincy, 4 Wall., 549, 550; McGee v. Mathis, 4 Wall., 143; Home of the Friendless v. Rouse, 8 Wallace, 430; Railroad Company v. McClure, 10 Wallace, 51.)
If the law were otherwise, still the plaintiffs could not claim that they have derived any benefit from the legislation of the State. The act of January 8th, 1852, did not take effect until the 1st day of March of the same year. An act passed on the 10th day of February, confirming the title to the Espíritu Santo grant, could not affect the title of the city of Brownsville to the land in controversy. Mr. Justice Swayne, in the case of Cavazos v. Trevino, says: “According to the rule of the “ Spanish law, where a survey is intended to bound on a stream, “ a straight line was run from the beginning point to its termina- “ tion at the slough; and the quantity of land in the bends of “the river was ascertained by computation without actual “measurement.” This, then, would indicate that the Bio Grande was the southern boundary line of the old Spanish grant, made to José Salvador de la Garza. But the title which descended to his heirs was undoubtedly divested by the public acts of the Mexican authorities. We append to this opinion a *502copy of the map used in the Cavazos and Trevino case, for the purpose of illustration.



As to the validity of the acts of a foreign government, whether political or judicial, we find no exception to the authority as laid down by our own ablest writers on international law, to the efEect that that government or forum must be regarded as the best judge of its own acts. (See Halleck on International Law, p. 117; Wheaton, p. 161; Story, p. 165; *503and see also, Powell v. De Blane, 23 Texas, 76; Elmendorf v. Taylor, 10 Wheaton, 152.)
In the latter ease Chief Justice Marshall said : “ Ho court “ in the universe which professed to he governed by principle, “ would, we presume, undertake to say : ‘the courts of Great “ ‘ Britain or France, or of any other nation, had misunder- “ ‘ stood their own statutes; ’ and therefore erect itself into a “ ‘ tribunal to correct such misunderstandings. ” (See also the case of Hancock v. McKinney, 7 Texas, p. 442, 3.) We will, therefore, not undertake to say that the acts of the Ayuntamiento of Matamoros, the Governor and the Legislature of the State of Tamaulipas, in making the expropriation of the lands- in controversy for public use in 1826, were not in all respects regular and valid.
But we deem it wholly unnecessary to follow the very able and learned argument of counsel through all the ramifications which they appear to ascribe to this case. Their learning has invested the case with great interest to the court.
We think the whole case capable of a simple solution. The State of Texas in 1836 declared herself the sovereign over the land embraced in this controversy. Prior to the revolution there does not appear to have been any controversy about boundary lines between Texas and her sister States of Mexico, at least so far as relates to the matter herein involved.
After the State became one of the United States her claim to her asserted boundary was made good by an appeal to arms and the subsequent treaty of Guadalupe Hidalgo. We believe the State had a perfect right by inquest of office to forfeit all right or rights whatsoever, claimed by the government of Tamaulipas and the city of Matamoros ; and that she has done so, and by the act of her Legislature passed on the 24th of January, 1850, she vested in the city of Brownsville a good and indefeasible title.
We refer to the following authorities in support of our opinion, and for the purpose of showing how the Supreme Court *504of the United States has treated kindred questions to those involved in this case: Townsend et al. v. Greely, 5 Wall., 326; The United States v. Repentigny, 5 Wall., 211; United States v. Rocha, 9 Wall., 639; Bennett v. Hunter, 9 Wall., 336; Beard v. Fedry, 3 Wall., 478.
The judgment of the District Court must be reversed and the cause remanded, to be proceeded with in accordance with this opinion.
After the rendition of the foregoing opinion, the counsel for defendants in error moved for a rehearing. In support of their motion they filed a full and very able argument; of which the most pertinent portions are here inserted.
W. G. Hale, and Walton & Green, in behalf of their motion for a rehearing.
I. If it should be allowable, under the doctrine of this court, to discuss the question of the actual—not the legal—expropriation of the lands in question, we would refer to the 13th Article of the Constitution of the State of Tamaulipas, which is as follows :
“ ¡Neither the Congress nor any other authority can take the “property, even that of the least importance, of any private “person. When, for the object of a known public utility, it “ may be necessary to take the property of any one, he shall be “ first indemnified upon the examination of arbitrators, appointed “ by the Governor of the State and the interested party.”
And it is well settled and consonant with reason, that until the survey and payment for the lands expropriated shall be made, neither party is bound, and the city may abandon its claim without any recourse on the part of • the original owner. That is to say, no right is vested in either side until the final decision and payment by the expropriating party. In other words, the contract cannot be unilateral, but must be binding upon both sides. So it has been held, that when before survey and compensation, a city ceases to insist upon its claim and relin*505quishes the property of which it had taken preliminary possession, or fails to condemn it, the private owners resume their possession without claim against the city, except for its temporary occupancy. (Stacey v. Vermont Central R.R. Co., 27 Ver., 39; Hetfield v. Central R.R. Co., 5 Dutch., 571; Hudson River R.R. Co. v. Oatwater, 3 Landf., 689; Graff v. Mayor of Baltimore, 10 Md., 544; Water Commissioners of Jersey City, 31 N. J., 72; Baltimore v. Susquehanna R.R. Co., 10 How., 395.)
II. Supposing, however, the expropriation to have been made and the compensation to have been paid, to whom does the benefit result ? Does the interest and ownership of a Mexican authority apply to a stranger ? In other words, can a third party take advantage of this forcible proceeding without a privity with either party ? Can the present city of Brownsville, incorporated in 1853, assume that acts done under another sovereignty, twenty years ago, and with the view of aiding a different community, have resulted in vesting a title in its favor or in the State of Texas? Is there any reason, a priori, why Brownsville should assume the claims of Matamoros rather than the city of Austin ? The reply to these obvious questions seems to be that the State of Texas has been invested with the rights, whatever they were, of the city of Matamoros, and has transferred them to Brownsville. But however true it may be that the State of Texas has succeeded to the public domain of the State of Tamaulipas, there is nothing to show why it should claim a succession to the benefits of the municipal organization of that State, or adopt the arrangements made in virtue of its laws. If it be said that this is a right of a successor sovereignty, then we must transport, not only the fact, but the right qualifying that fact existing under the former government. We cannot avail ourselves of results, without subjecting ourselves to corresponding obligations. In other words, it cannot be correct or logical to adopt wrongful or contingent acts of another State, not in accordance with our own laws, merely because they will benefit us and let us reap the advantages of an unfinished wrong. If, for instance, the State of Tamaulipas had as*506serted its right to all the land between the Bio Grande and Nueces as the private domain of the State, this unfounded assertion would not have authorized the State of Texas to appropriate those lands without regard to the Spanish grantees. This self-evident proposition has been so often determined that it is almost useless to cite authorities.
But if it were not so, it would still follow that the only source of the right of the city of Brownsville to succeed to the claims of the city of Matamoros is through the bounty and the right of the State of Texas. If the property in the soil never actually passed from the original owners, it could not be transferred to the State of Texas; and if it did so pass it would not necessarily vest in the State of Texas, after the special use for which it was destined had lapsed. In short, the acts of Matamoros were for its own benefit, and must be confined to that, and not counted in favor of an alien State government. The private inhabitants of Matamoros have a far better right to apply to the courts of this country for the appointment of a trustee to hold these lands for their benefit than the citizens of a different municipality.
III. The opinion, however, goes farther than has thus far been indicated, and it decides in effect that, whether Matamoros ever acquired an actual legal title to this land by virtue of a complete condemnation, the fact of the occupancy and of the acquiescence and authority by the officers of Tamaulipas form such an evidence of right as must be respected in this State; and that the action of the Legislature in conferring a title to this property on the city of Brownsville in 1850 was a virtual recognition of the proceedings taken by Matamoros to condemn it as ejidos.
In reply to. this, we desire to say in the first place that whatever may have been the action of the city of Matamoros itself, as an interested party, can have no effect here, because the acts of that city cannot create a right in its favor; and, in the second place, that the right of the city of Matamoros was made dependent by the last order in those proceedings upon the action of the *507Executive of the State of Tamaulipas, which was never made; and, in the third place, that the authority and title of Matamoros ceased and gave way to the State of Texas upon the treaty of Guadalupe Hidalgo. It should he borne distinctly in mind that the State of Tamaulipas has never approved of the usurpation of Matamoros, but on the contrary, as appears by the record in another cause, it has emphatically disavowed and censured the action of that city. (Cavasos v. Stillman, U. S. Supreme Court, not reported.)
IT. If it be true, as thus far stated, that the legal title to this land was never acquired by Matamoros, then the whole defense fails; but if it were so acquired before 1836, it does not follow that the city of Brownsville can set it up. If the defendant below intended' to use it as an outstanding title to prevent a recovery, it must be shown that such title was vested in an existing person competent to sue. It is not contended that the city of Matamoros has such a present right; and it is therefore necessary for the defendant to maintain, not that there is simply an outstanding title in others, but that it is vested in itself. The view this court appears to have taken, rests upon three points: first, that the title was legally and actually vested in the city of Matamoros; second, that such title was legally transferred to the State of Texas by the change of sovereignty; and third, that it was conveyed by the State to the city of Brownsville by the act of 1850. To these positions must necessarily be added this: that the investiture under the act of 1850 was of such a nature that it could not be rescinded by the repealing act of 1852. The first point—that the title to the property had been vested in Matamoros, has been already sufficiently discussed. The second—that the title passed to the State of Texas, requires thorough analysis. It is the common law view, as followed in most of our States, that property dedicated or acquired for public use, reverted to the original owners upon the cessation of that use. Another and more recent, although doubtful theory, is that the property thus acquired, reverts not to the original owners but to the State, as faJrens patriae; but this is *508necessarily coupled with the restriction that it was acquired under and by the authority of the State. In this case, the State of Texas do not authorize the acquisition, but received the land, under the treaty of Guadalupe Hidalgo, with the requirement, of equal dignity, to respect the right of private owners. The State was not the donor, but the successor trustee of public and private interests together. Adopting this latter view, which is the most favorable to the defendant below, doubtful though it may be, it will follow that, if in fact the land had become the property of Matamoros, the legal title passed to the State of Texas when the authority of Matamoros ceased. But it does not follow that thereby the rights of the individual inhabitants of Matamoros ceased, or that the State of Texas received it unincumbered by the charitable uses for which it was acquired. One of two things must be conceded: first, that the State had unrestricted power of disposition of this property, or second, that the State received it subject to the uses for which it was before destined. If the latter, the State had no more power to grant it again to the city of Brownsville than the city of Matamoros had to do so. If the former, then the grant by the confirming act of 1852 of all the right, title, and interest of the State to the heirs and assigns of José Salvador de la Garza passed the unrestricted title to the plaintiffs below.
V. If the foregoing suggestions shall not appear to the court to be of the weight which we ascribe to them, we desire to call the attention of the court to the fact that the grant, if it may so be. called, to the city of Brownsville by the act of 1850 was repealed by the act of 1852, talcing effect on the 1st of March of that year; and that by an act taking effect on the llth of April, 1852, all the right, title, and interest of the State was granted to the vendors of the defendants in error.
In the opinion of the court, the distinction between municipal or public corporations and private corporations has not been so closely noticed as the facts of this case demand. The principle and the doctrine as to both are exceedingly simple. A private corporation is a private person. A municipal corporation is an *509instrument of the general government of the State, like the Governor, Treasurer, or any other officer, and has no vested rights that cannot be recalled by the government which conferred them. Nothing is better settled than that the Legislature of the State has a right to abolish not only the bounty, but the agency which it has given to a county or city corporation. This doctrine, well established, does not interfere with the right of the individual citizens to perpetuate the donations or the purchases which have been made for the corporation from private parties, but it deprives the corporation of the right to assert a vested claim to public benefactions.
(Angel & Ames on Corporations, 9th ed., Section 31; Cooley on Constitutional Limitations, 2d ed., 191; Shearman & Redfield on Negligence, Sections 121, 122; St. Louis v. Allen, 13 Mo., 400; Coles v. Madison, Breese, 115; Richland county v. Lawrence county, 12 Ill., 1; Trustees of Schools v. Tatman, 13 Id., 27; Robertson v. Rockford, 21 Id., 1; People v. Power, 25 Id., 187; State v. Cowan, 29 Mo., 330; Granby v. Thurston, 23 Conn., 416; Sloan v. State, 8 Blackford, 361; Langworthy v. Dubuque, 16 Iowa, 271; Atchison v. Bartholow, 4 Kansas, 124; People v. Draper, 15 N. Y., 532; Aspinwall v. Commissioners, 22 How., 364; People v. Morris, 13 Wend., 325; People v. Pinkney, 32 N. Y., 377; Harrington v. Rochester, 10 Wend., 547; Montpelier v. East Montpelier, 29 Vt., 12; Montpelier Academy v. George, 15 La. An., 406; Harrison v. Bridgeton, 16 Mass., 16; Weeks v. Milwaukee, 10 Wis., 242; People v. Wren, 4 Scam., 273; East Hartford v. Hartford Bridge Co., 10 How., 511; McKim v. Odain, 3 Bland., 407; Marrella v. Fearing, 4 Ohio (Hamm.), 427.)
And see especially on this particular case Bass v. Fauntleroy, 11 Texas, 698, which is conclusive of the whole question.
A donation made by the State itself to a municipal organization may be recalled at pleasure, because the municipality is nothing but an agency itself.
Private donations from individuals to a municipal corporation stand upon an entirely different footing, and cannot be affected *510by any action of the State. If the municipality is abolished, a court with equity jurisdiction will enforce the donation by appointing a new trustee. As to this general doctrine we refer to the foregoing authorities.
This whole case may be summed up in a few words. It is admitted that the rightful title to this property was vested in' Francisca Cavazos, the ancestress of the plaintiffs’ vendors. The burden of proof, therefore, is upon the defendants below to show a title out of Francisca, and this they attempt to do by a condemnation for the city of Matamoros. If this condemnation is defective; if the compensation "has not been paid; if the proceedings have not been ratified by the State authorities, then the whole defense fails. If after that the State inherits the property, grants it to the city of Brownsville, resumes it, and grants it again to the heirs of José Salvador de la Garza, then the original owners resume their pristine title, and can assert it against the world.